  Case 1:19-cv-15493-RBK Document 11 Filed 06/26/20 Page 1 of 2 PageID: 116



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 JIMMIE T. GRANT, JR.,
                                                         Civil Action No. 19-15493 (RBK)
                  Petitioner,

        v.
                                                             OPINION AND ORDER
 WARDEN OF BURLINGTON COUNTY
 DETENTION CENTER, et. al.,

                  Respondents.

ROBERT B. KUGLER, U.S.D.J.

       This matter comes before the Court by way of Petitioner’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254. On June 8, 2020, the Court issued an Order to Show Cause

as to why the Court should not dismiss this matter for Petitioner’s failure to exhaust his state

remedies. On June 24, 2020, however, the post office returned the Order sent to Petitioner on June

8, 2020, as undeliverable, as Petitioner was released or transferred from the Burlington County

Detention Facility, in Mount Holly, New Jersey. (ECF No. 10). Petitioner has not contacted the

Court in the intervening time to provide an updated address.

       Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any change

in address within 7 days. The Rule further provides that, failure to file such notice “may result in

the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an address

change may result in the outright dismissal of the case for failure to proceed, or an administrative

termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-5005, 2009 WL

2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL 2512916 (D.N.J.

June 23, 2008).
  Case 1:19-cv-15493-RBK Document 11 Filed 06/26/20 Page 2 of 2 PageID: 117



        As the Court does not have a current address for Petitioner, the matter cannot proceed at

this time. The Court will therefore administratively terminate the proceedings, without prejudice

to Petitioner’s right to reinstate this action by notifying the Court and Respondent of his new

address within 30 days. Failure to provide an updated address within 30 days of the date of this

Order may result in dismissal of this matter for lack of prosecution.

        THEREFORE, it is on this 25th        day of June 2020,

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

matter for failure to comply with Local Civil Rule 10.1(a), without prejudice to reinstatement

should Petitioner notify the Court of his changed address within thirty (30) days from entry of this

Order; and it is further

        ORDERED that failure to comply with this Order may result in the matter being dismissed

for lack of prosecution; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Memorandum Opinion

and Order on Petitioner at his last known address by regular mail.



                                                     s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 2
